Citation Nr: 1432217	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-42 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for spondyloarthropathy, ankylosing spondylitis, and/or Reiter's syndrome, to include as secondary to the service-connected uveitis of the left eye.

2. Entitlement to service connection for urethral stricture, to include as secondary to the service-connected uveitis of the left eye.

3. Entitlement to a rating in excess of 10 percent for uveitis of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from August 1989 to January 1990, from October 2002 to August 2004, and from January 2011 to January 2012.  The record reflects that he served as a reservist or guardsman between August 2004 and January 2011 and after January 2012, as he waived VA benefits to receive training pay for training days in 2008, 2009, 2010, 2012, and 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for spondyloarthropathy, ankylosing spondylitis, and/or Reiter's syndrome; denied service connection for a urethral stricture; and denied a rating in excess of 10 percent for uveitis, left eye.

Since this matter was certified to the Board in September 2010, numerous documents, including service personnel and medical records regarding the Veteran's recent military service and medical treatment records, were added to both his Virtual VA and VBMS efolders, which have yet to be considered by the RO in conjunction with the issues currently on appeal.  In July 2014, the Veteran's representative waived review by the Agency of Original Jurisdiction (AOJ); thus, these records may be considered by the Board herein.  See 38 C.F.R. § 20.1304.  

The Board also notes several issues have been addressed by the RO during the pendency of this appeal, but after this matter was certified to the Board.  This includes the December 2012 rating decision in which the RO granted service connection for iritis of the right eye and the January 2013 rating decision in which the RO granted service connection for posttraumatic stress disorder.  As those issues are not before the Board, they will not be addressed herein.

The issues of entitlement to service connection for spondyloarthropathy, ankylosing spondylitis, and/or Reiter's syndrome, and for urethral stricture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's uveitis of the left eye is manifested by recurring episodes of active pathology. 

2. The Veteran's corrected visual acuity of both eyes has been 20/40 or better. 

3. The Veteran's uveitis of the left eye is manifested by complaints of pain, redness, and photophobia that is intermittent, but recurrent; it has not been productive of any incapacitating episodes within a 12 month period.

CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent based on active pathology of uveitis of the left eye have not been met.  

2. Resolving any doubt in favor of the Veteran, the criteria for an additional 10 percent for pain, as a result of the Veteran's uveitis of the left eye, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, Diagnostic Code 6000 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Also, in this letter the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the VA examinations in November 2008 and October 2012 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examinations reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On a VA examination in November 2008, the Veteran reported he had multiple flare-ups of ocular inflammation in the left eye, and that he was most recently treated in July and used topical steroid eye drops once daily.  His uveitis was characterized as intermittent with remissions, and he also reported his left eye pain was dull and achy.  He denied any left eye visual symptoms, and there were no periods of incapacitation due to his uveitis.  His corrected visual acuity was 20/20 for each eye, and it was noted that there was no visual field defect or diplopia.  It was noted that he worked part time and had lost 4 weeks of work in the past 12 months due to complications and medical appointments associated with chronic uveitis of the left eye.  His recurrent uveitis of the left eye was noted to be currently inactive, and the examiner opined his left eye uveitis had no effect on the Veteran's usual daily activities.  

VA treatment records showed that in November 2008, the Veteran complained of red eyes, and it was noted that his last flare of recurrent iritis was one month prior, which he self-treated.  His corrected visual acuity was 20/20 for each eye.  In November 2009, he was seen for ophthalmological follow up.  He reported he was doing well, no noticed changes in vision, and occasional flares every few months.  His corrected visual acuity was 20/20 in each eye.  The assessment was recurrent anterior uveitis in both eyes, HLA-B27 positive, with periodic flares every few months, quiet today, with no evidence of inflammation.  It was noted that he had been on steroids periodically with no follow-up, and he was instructed that he needed to be seen when perceived uveitic flares arose.  

Service records, from the Veterans period of active duty in 2011, showed that in February 2011 it was noted that he had been exposed to many dust storms during that deployment and had recurrent difficulties with iritis.  In August 2011 he was seen for a routine examination and his corrected visual acuity was 20/16 in the right eye and 20/20 in the left eye.  

VA treatment records further showed that in March 2012, the Veteran was seen for a left eye flare up of iritis.  In October 2012, he was again seen for a flare up of left eye iritis.  It was noted that he had recurrent flares of uveitis 3 to 4 times a year and that he had been self-treating with PF (pred forte) in both eyes.  He reported he was doing well recently, with occasional minor irritation of the left eye.  His vision was noted to be good, and with correction was 20/20 in the right eye and 20/15 in the left.  He was seen again in October 2012 and reported that occasionally his eyes felt sore and he would treat with PF, but he had not used PF in a week or so.

In October 2012 a VA DBQ (disability benefits questionnaire) examination was conducted in conjunction with the Veteran's claim for service connection for a right eye condition, and included consideration of his left eye uveitis and iritis.  Therein it was noted that his first bouts of iritis for both eyes occurred during service, and that he had had several bouts of iritis in both eyes since then.  His corrected visual acuity for each eye was noted to be 20/40 or better.   It was noted that he had no diplopia and no visual field defects.  It was also noted that the Veteran's intermittent iritis causes photobia, redness, and ocular soreness when it flared up, which was noted to be usually once every few months in recent history.  

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends he should be entitled to a rating in excess of 10 percent for uveitis of the left eye.  

During the pendency of the appeal, the rating criteria for evaluating eye disabilities were revised, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2013)).  This amendment only applies to claims received on or after December 10, 2008.  The Veteran's claim was filed in October 2008; thus, VA should only consider his service-connected uveitis of the left eye under the rating criteria in effect prior to December 2008.

Uveitis, as applied to criteria in effect prior to December 10, 2008, is evaluated under Diagnostic Code (DC) 6000.  38 C.F.R. § 4.84a, DC 6000 (2008).  Under the old criteria for evaluating diseases of the eye, DCs 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, DCs 6000-6009.

The Board also notes that the best distant vision obtainable after best correction by glasses will be the basis of rating for visual acuity.  38 C.F.R. § 4.75.  Further, a compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), DCs 6078, 6079.

The record reflects that by April 2005 rating decision, the RO assigned a 10 percent rating for uveitis of the left eye, as the minimum evaluation assigned during active pathology, effective from August 25, 2004.  Review of the record shows that the Veteran has had recurring episodes of uveitis, also referred to as iritis, in the left eye, approximately 3 to 4 times a year.  Thus, due to the intermittent nature of his uveitis episodes, the Board finds that a rating in excess of 10 percent for active pathology would not be not warranted.  

However, the Board also notes that the Veteran has consistently reported symptoms during flare-ups of uveitis that include eye pain, soreness, redness, and photobia.  He is competent to report experiencing eye pain and other symptoms, as the perception of these manifestations comes to him through his senses, and he has consistently reported experiencing these symptoms through the appeal period, including on VA examinations and periodic eye evaluations.  Thus, the Board finds that in viewing the evidence in the light most favorable to the Veteran, these symptoms, including pain, redness, and photobia, due to uveitis of the left eye, although intermittent, are recurrent, and warrant the assignment of a 10 percent rating for pain, under DC 6000.  

In addressing whether the Veteran is entitled to a higher rating, the Board notes that the competent evidence of record does not show that his service-connected left eye disability has been productive of any incapacitating episodes within a 12 month period,  Thus, giving the Veteran the benefit of any reasonable doubt, the Board finds that the criteria for an additional 10 percent rating for pain, but no more, have been met.  38 C.F.R. § 4.84a, DC 6000.

The Board also finds that the Veteran's disability picture due to his service-connected uveitis of the left eye is adequately contemplated by the rating schedule, especially since the rating criteria (DC 6000) specifically takes into account pain and active pathology, and provides for a greater evaluation for more severe impairment.  The Board concludes that criteria for referral for the assignment of an extraschedular disability rating are not met.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

A rating in excess of 10 percent for the active pathology of the Veteran's uveitis of the left eye is denied.

An additional 10 percent rating, for pain associated with the Veteran's left eye uveitis, is granted, subject to the laws and regulations governing the payment of monetary benefits. 
REMAND

The Veteran essentially contends he has spondyloarthropathy, ankylosing spondylitis, and Reiter's syndrome, that were diagnosed during active service.  He also contends that his spondyloarthropathy, ankylosing spondylitis, Reiter's syndrome, and urethral stricture are related to his service-connected uveitis of the left eye, which has been linked to a genetic condition he has, identified as HLA-B27, which was first noted during active service in December 2003.  With regard to his claim for urethral stricture, the Veteran has not clearly articulated his theory of entitlement, but appears to argue that it is secondary to his service connected uveitis of the left eye and/or secondary to HLA-B27.  

Review of the record shows that by an April 2005 rating decision, the RO granted service connection for uveitis of the left eye, based on a finding that this disability manifested during the Veteran's active service.  Likewise, review of the record shows that his uveitis of the left eye was diagnosed during active service in December 2003, and that at the same time he tested positive as having HLA-B27.  It appears that HLA-B27 is a genetic marker that may be a possible precursor to developing various conditions, including those for which the Veteran is seeking service condition.  

Although the Veteran was scheduled for VA examinations in 2004 and 2008 regarding his spine, the Board finds these examinations to be inadequate.  Further, he has yet to be scheduled for a VA examination regarding his urethral stricture claim, and the Board finds that such an examination is warranted.

By way of history, the Board notes that service treatment records (STRs) show that on a report of medical history prepared by the Veteran in July 2003, he checked "yes" in response to having or having had recurrent back pain or any back problem, and indicated he had lower back pain when he had to sit for more than four hours.  On the related physical examination in July 2003, the examiner noted that the Veteran had low back pain aggravated by sitting for a long time, but he was asymptomatic now.  In December 2003, when he was seen by a doctor in the infectious disease section, the doctor counseled the Veteran about the association between HLA-B27 and ankylosing spondylitis.  The doctor advised the Veteran he might want to get with his PCM for lumbosacral films at some point, but also noted that the Veteran had no real arthritic complaints.  On a post-deployment examination in June 2004, the Veteran denied having swollen, stiff, or painful joints and denied having back pain.  

Post-service VA treatment records showed that in October 2004 the Veteran underwent an x-ray which revealed an unremarkable lumbosacral spine.   

On a VA examination in December 2004, the Veteran reported that in September 2003 he began to develop lower back pain, that the onset was gradual, and that it developed at a time he had to wear heavy riot gear, which he felt caused him to have some back discomfort.  He claimed that three months after he had the back pain, he had the episode of iritis, and that the back pain continued to the present.  The diagnosis was mechanical low back pain.  The examiner indicated that the other consideration would be that the Veteran had spondylitis either from seronegative spondyloarthropathy or from ankylosing spondylitis, and that in favor of this would be the presence of HLA-B27 and the history of gradual onset with morning stiffness.  The examiner opined that the Veteran's condition may represent the earliest stages of spondyloarthropathy, but that, in the absence of sacroiliitis, it would be difficult to make the diagnosis, and also noted that the Veteran's back pain was not in the sacroiliac joints and there was no pain in the sacroiliac area on movement.  The examiner opined that the combination of back pain, iritis, and positive HLA-B27 was strongly suggestive of spondyloarthropathy, but that of themselves, these findings would not be adequate to make a definitive diagnosis.  

VA treatment records showed that in January 2005, the Veteran continued to complain of low back pain, and the assessment was possible early spondyloarthropathy.  In August 2005, he reported he developed low back pain and pain across the sacroiliac joints while on active duty, accompanied by morning stiffness.  The assessment was spondyloarthropathy, and he was to receive rheumatic disease treatment.  In December 2005, he was seen for follow-up for spondyloarthropathy in the rheumatology clinic.  

Private treatment records from the Conrad Pearson Clinic showed that in March 2006, the Veteran was seen for evaluation of penile bleeding, and reported he had a similar problem in 1995, but did not undergo urologic evaluation and was told he probably had a tear in the urinary canal.  His past medical history included a notation that he had HLA-B27 with associated iritis, arthritis, and penile itching, for which he saw a rheumatologist, but that he had not been given a diagnosis of Reiter's syndrome.  The impression was urethral bleeding, and the examiner noted the possibility of urethral stricture disease especially in light of his history of gonoccocal urethritis.  Thereafter, in April 2006, he underwent cystoscopy and urethrotomy, and the post-operative diagnosis was urethral stricture disease.  

VA treatment records show that in April 2006, the Veteran was seen in the rheumatology clinic, and it was noted that he had spondyloarthropathy since 2002, with history of uveitis.  His past medical history was noted to include ankylosing spondylitis and other inflammatory spondylopathies.  In July 2006, the assessment was spondyloarthropathy with history of low back pain and uveitis, however, x-rays had no changes.  In July 2006, it was also noted that the Veteran underwent an MRI at an outside medical facility, and that the report was available in VISTA imaging.  In February 2007, he was seen in the rheumatology clinic, and the assessment included "doubt spondyloarthropathy" based on the MRI (which was "without sacroiliitis") and the diagnosis was noted to be low back pain.  In March 2007, he reported having chronic low back pain since 2003 that had progressively worsened.  In July 2007, he reported chronic intermittent low back pain, history of uveitis, and recurrent pain in the right and left hips.  The impression was "forme frust of spondyloarthropathy versus aseptic necrosis of the left formal neck."  

VA treatment records further showed that in March 2008, the Veteran was seen in the rheumatology clinic, and it was noted that he had a history consistent with spondyloarthropathy and Reiter's like syndrome.  He continued to complain of low back pain, and the impression was spondyloarthropathy.  In September 2008, it was noted that the Veteran carried a diagnosis of spondyloarthropathy, but that x-rays did not show "full SI" and the MRI of the lumbar spine was negative.  The impression was questionable history of spondyloarthropathy.  

On a VA examination in December 2008, the Veteran complained of back pain since 2003, as well as hip pain.  An x-ray of the lumbar spine showed normal alignment, disc space well maintained, no bamboo spine noted, and sacroiliac(SI) joints were still open and similar to x-rays from 2004.  The impression was ankylosing spondylitis.  The examiner noted that the Veteran had tested positive for HLA-B27, which was "known to be positive and close to 90% with patients with ankylosing spondylitis".  The examiner indicated he was asked to discuss whether the Veteran's ankylosing spondylitis was related to his service-connected uveitis of the left eye.  The examiner noted that ankylosing spondylitis was an autoimmune disease with a high genetic predisposition.  The examiner also noted that looking at the Veteran's x-rays and physical examination showed he did not have findings consistent with ankylosing of the spine or hips, and that his SI joints were still open and disc spaces well maintained.  The examiner opined that this could change at a later date as his disease progressed, but that currently he was functioning very well and his x-rays were very good considering his diagnosis.  The examiner reiterated that this was an autoimmune disease that could be manifested with ankylosing of the spine that was not joined to the hip, and that another symptom could be uveitis.   The examiner opined that, "[t]hough I do not think that this is service connected, I believe it is again, given the high genetic predisposition that he would get this, whether or not he was in the military".  The examiner further opined that "the spondylitis is just another manifestation of this disease in addition to the uveitis", but then noted that "he does not show evidence of on x-rays".  The examiner concluded that the diagnosis of ankylosing spondylitis was not caused by or a result of the Veteran's military activities.  

VA treatment records included a notation in December 2008 that the Veteran had recurrent bilateral anterior uveitis, HLA-B27 positive, with symptoms consistent with spondyloarthropathies (ankylosing spondylitis/Reiter's syndrome) according to rheumatology notes.  In May 2009, it was noted that the Veteran's back pain started while performing his usual duties on active service and had gotten worse since 2004.  The impressions included chronic low back pain, onset while on active duty.  In an addendum, it was noted that there was no spondylitis on x-ray, and the impression was forme frust spondyloarthropathy with iritis only.  

On a pre-deployment medical screening questionnaire, completed by the Veteran in January 2011, he reported taking over the counter medication for lower back pain and joint pain.  In January 2011, he was evaluated for fitness for duty, deployability, and profile status, and he was found to have no limitations and was deployable.  The conditions evaluated were listed as "back pain" and history of ankylosing spondylitis.  The examining doctor indicated that the Veteran had genetic ankylosing spondylitis, had no profile, and was able to do full physical and APFT duty requirements.  It was noted that the Veteran followed up at the Memphis VA facility, had MRI and plain films, and that there had been no deterioration or progression of the disease.  

STRs further show that in July 2011, the Veteran was seen for a recurrent flare-up of pain of the bilateral hips and lower back.  The assessment was Reiter's syndrome with arthropathy of the pelvis/hip/femur.  In August 2011 he was seen for a headache, and reported he had bilateral hip pain, worse in the morning and after prolonged sitting, but better with movement.  It was noted that he also had Reiter's syndrome and may have associated arthritis.  

In October 2011, a Statement of Medical Examination and Duty Status (DA Form 2173) it was noted that the Veteran was seen for right eye pain and it was noted that he had been diagnosed with Reiter's syndrome and iritis of the eye previously.  The assessment was iritis, acute, right eye.  In October 2011, in another Statement of Medical Examination and Duty Status, it was noted that the Veteran had arthritis and Reiter's syndrome with arthropathy of the pelvis/hip/femur.  It was noted that he was lifting an outer tactical vest with plates and developed worsening of his Reiter's syndrome and significant pain in his hips and lower back.  

On a report of medical assessment completed by the Veteran in December 2011, he reported that compared to his last medical assessment his overall health was worse, and specifically noted that the arthritis in his lower back and hip had worsened.  A health care provider examined the Veteran, and noted that he had returned from deployment to Kuwait, and that he possibly had rheumatoid arthritis, had degenerative arthritis for which he took NSAIDs, and had Reiter's syndrome with recurrent iritis since 2003, with a flare-up in October 2011.  

On a post-deployment examination completed in December 2011, the Veteran reported that his health was somewhat worse than before he deployed.  He indicated he went to sick call for muscle aches, swollen, stiff or painful joints, and back pain, and that these still bothered him.  The examiner noted that the Veteran had a history of Reiter's syndrome with recurrent iritis, and had a flare of iritis in October, but no current symptoms, and had occasional associated joint pain.  

In January 2012, the Veteran completed a VA Form 21-526c (Pre-Discharge Compensation Claim), in which he listed the disabilities he was claiming, to include arthritis syndrome of the lower hip and back.  

On a VA DBQ (disability benefits questionnaire) examination in October 2012, it was noted that the Veteran had his first bout of iritis in 2003 and has had several bouts of iritis since, in both eyes, that he was diagnosed as having HLA-B27 positivity after a spinal tap in service, and that he "also had the associated urethritis and arthritis classic for this condition".

Review of the record, as extensively highlighted above, appears to show that the Veteran has, at various times, been assessed as having spondyloarthropathy, ankylosing spondylitis, and/or Reiter's syndrome, but at other times, the diagnosis of any such conditions was found to be questionable.  Although the record suggests that these various conditions may be linked to his positive genetic marker, HLA-B27, it is unclear as to whether any such disabilities were manifested during a period of active service, or aggravated during a period of active service, or related to the service-connected uveitis of the left eye. 

Turning specifically to the VA examinations in December 2004 and December 2008, the Board finds that these examinations are inadequate.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With regard to the VA examination in 2004, the Board notes that the examiner did not render a definitive diagnosis, but rather noted a diagnosis of mechanical back pain, and explained that there was not sufficient findings in order to make the other possible diagnoses, including spondyloarthropathy, spondylitis, and ankylosing spondylitis.  

Further, with regard to the VA examination in 2008, the Board finds the diagnosis and rationale rendered by the examiner to be unclear and inconsistent.  In that regard, the VA examiner in 2008 noted that the impression was ankylosing spondylitis, but then basically concluded that the Veteran did not have such disability, nothing that his x-rays and physical examination did not have findings consistent with ankylosing of the spine or hips, and that his SI joints were still open and disc spaces well maintained.  The examiner also noted that ankylosing spondylitis was an autoimmune disease with a high genetic predisposition but then noted that "this" was an autoimmune disease that could be manifested with ankylosing of the spine that was not joined to the hip, and that another symptom could be uveitis.  Based on that language, it is unclear as to whether the ankylosing spondylitis or another condition is the autoimmune disease that the examiner is referring to.  

Further, the examiner opined that there is a "high genetic predisposition that he would get this, whether or not he was in the military", presumably referring to ankylosing spondylitis, but then notes that spondylitis is just another manifestation of this disease in addition to the uveitis", without specifying what condition the term "this disease" is referring to.   Finally, the examiner notes that the Veteran did not show evidence of ankylosing spondylitis on x-rays, but nonetheless concludes that the diagnosis of ankylosing spondylitis was not caused by or a result of his military activities.  Thus, on remand, another clarifying VA examination and opinion must be obtained as to whether the Veteran has spondyloarthropathy, ankylosing spondylitis, and/or Reiter's syndrome that had an onset in service, was incurred in or aggravated by service, or may be related to his service-connected uveitis of the left eye.  

With regard to the claim for service connection for urethral stricture, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, including the Veteran's contentions and VA and private medical records, the Board finds that a VA examination/opinion is in order to address whether he has a urethral condition that syndrome that had an onset in service, was incurred in or aggravated by service, or may be related to his service-connected uveitis of the left eye.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and probable etiology of any low back condition, to include spondyloarthropathy, ankylosing spondylitis, and/or Reiter's syndrome.  The claims folder must be made available to the examiner for review and the examiner should specifically note in the examination report that the file has been reviewed.  All pertinent pathology should be annotated in the examination report.  

The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any spondyloarthropathy, ankylosing spondylitis, and/or Reiter's syndrome, had an onset in service, was incurred in or aggravated by service, or may be related to his service-connected uveitis of the left eye.  The examiner should be advised that the Veteran is competent to report any back symptoms he may have experienced during and after any  periods of active service.  The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide the requested opinions without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and probable etiology of any urethral condition.  The claims folder must be made available to the examiner for review and the examiner should specifically note in the examination report that the file has been reviewed.  All pertinent pathology should be annotated in the examination report.  

The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any urethral condition had an onset in service, was incurred in or aggravated by service, or may be related to his service-connected uveitis of the left eye.  The examiner should be advised that the Veteran is competent to report any urethral symptoms he may have experienced during and after any  periods of active service.  The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide the requested opinions without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


